Citation Nr: 0013073
Decision Date: 07/14/00	Archive Date: 09/08/00

DOCKET NO.  00-07 041	)	DATE JUL 14, 2000
	)
	)


ORDER


     The following correction is made in a decision issued by the Board in this case on May 17, 2000:

     On page 7, ORDER, line 4, May 24, 1995 should be May 24, 1994.



		
John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




Citation Nr: 0013073	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  00-07 041	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.

In a January 1999 decision, the Board had decided that the 
veteran was not entitled to an effective date prior to May 
24, 1994, for the grant of service connection for post-
traumatic stress disorder (PTSD).  The veteran, through his 
representative, subsequently appealed the Board's January 
1999 decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court).  In April 1999, the 
Court issued an order granting a joint motion to remand the 
appeal.  The Court vacated the Board's January 1999 decision 
and remanded the matter to the Board.

In an October 1999 decision, the Board determined that the 
veteran was entitled to an effective date of May 24, 1985, 
for a grant of service connection for PTSD.


FINDINGS OF FACT

1.  In a January 1999 decision, the Board had decided that 
the veteran was not entitled to an effective date prior to 
May 24, 1994, for the grant of service connection for PTSD.

2.  Pursuant to a written agreement dated in May 1999, the 
veteran and his private attorney signed a contingent fee 
contract to provide legal services on a contingency basis of 
20 percent of past-due benefits awarded, to be withheld by 
the Department of Veterans Affairs (VA) from such payment 
which may be owed to the veteran for past due benefits, and 
if the VA fails to withhold such payment, the veteran agrees 
to be personally liable for payment of the 20 percent 
contingency fee directly to the attorney.

3.  An addendum to the May 1999 fee agreement was signed in 
November 1999 and amended that fee agreement to specify that 
any amount of fee owed by the client would be reduced by the 
amount of EAJA fees and other costs, if any, paid to the 
attorney.

4.  The attorney provided legal services with respect to the 
claim of entitlement to an effective date earlier than May 
24, 1994, for service connection for PTSD, which had been 
denied by the Board in its January 1999 decision.

5.  In an October 1999 decision, the Board determined that 
the veteran was entitled to an effective date of May 24, 
1985, for a grant of service connection for PTSD.


CONCLUSION OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
VA and the Board have been met with respect to the claim of 
entitlement to an effective date earlier than May 24, 1994, 
for service connection for PTSD.  38 U.S.C.A. § 5904 (West 
1991 & Supp. 1999); 38 C.F.R. § 20.609 (1999).

2.  An attorney fee amounting to 20 percent of past-due 
benefits is payable from past-due benefits for the period of 
May 24, 1985, to May 24, 1994, resulting from the grant of an 
earlier effective date for service connection for PTSD and 
assignments of a 50 percent evaluation from May 24, 1985, a 
70 percent evaluation from January 4, 1988, and a 100 percent 
evaluation effective from May 24, 1994.  38 U.S.C.A. § 
5904(d) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In rating decision of September 1995, service connection for 
PTSD was granted and a 50 percent evaluation was assigned, 
effective from May 24, 1994.  In rating decision of August 
1996, an increased rating of 100 percent was awarded, 
effective from May 24, 1994.  In January 1997, the veteran 
filed a claim for an earlier effective date for service 
connection for PTSD, alleging clear and unmistakable error in 
the denial of his claim in December 1985.  In rating decision 
of January 1997, the RO denied an effective date earlier than 
May 24, 1994.  The veteran appealed that decision to the 
Board.

In a January 1999 decision, the Board denied an effective 
date earlier than May 24, 1994, for a grant of service 
connection for PTSD.  The veteran appealed the decision to 
the Court and retained a private attorney to represent him.  
In an Order dated in April 1999, the Court granted a joint 
motion to remand the appeal to the Board and vacated the 
January 1999 Board decision.  In May 1999, the veteran and 
his attorney signed a contingent fee agreement.  In an 
October 1999 decision, the Board determined that the veteran 
was entitled to an effective date of May 24, 1985, for a 
grant of service connection for PTSD.  In November 1999, the 
veteran and his attorney signed an addendum to the May 1999 
fee agreement.  In rating decision of February 2000, the RO 
granted a 50 percent rating for PTSD effective from May 24, 
1985, and a 70 percent rating effective from January 4, 1988.  
In addition, the 100 percent rating was continued from May 
24, 1994.  In a letter dated in March 2000, the RO notified 
the veteran of the February 2000 rating decision, noted the 
monthly compensation beginning on June 1, 1985, and computed 
the amount of past-due benefits resulting from this award as 
$73,364.00.

Analysis

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant only if all of the following conditions are met:

1.  A final decision has been promulgated by 
the Board with respect to the issue, or 
issues, involved.  Fees may neither be 
charged, allowed, nor paid for services 
provided prior to the date of the Board's 
decision.  38 U.S.C.A. § 5904(c)(1); 38 C.F.R. 
§ 20.609(c)(1).

2.  The notice of disagreement that preceded 
the Board's decision with respect to the 
issue, or issues, involved must have been 
received by the agency of original 
jurisdiction (the RO) on or after November 18, 
1988.  V.J.R.A. Section 403, 102 Stat. at 
4122; 38 C.F.R. § 20.609(c)(2).

3.  The attorney was retained not later than 
one year following the date that the decision 
by the Board with respect to the issue, or 
issues, involved was promulgated.  (This 
condition will be considered to have been met 
with respect to all successor attorneys at law 
or agents acting in the continuous prosecution 
of the same matter if a predecessor was 
retained within the required time period.)  38 
U.S.C.A. § 5904(c)(1); 38 C.F.R. 
§ 20.609(c)(3).

Here, the Board's January 1999 "final decision" addressed the 
issue of entitlement to an effective date earlier than May 
24, 1994, for the grant of service connection for PTSD.  The 
notice of disagreement that preceded the Board's decision was 
received by the RO after November 18, 1988.  The attorney was 
retained in April 1999, not later than one year following the 
date of the Board's promulgation of the underlying decision.  
Subsequently, services were rendered by the attorney before 
the Court, VA, and the Board.  The attorney's legal services 
preceded the effectuating rating decision.  Therefore, the 
criteria under which attorney fees may be charged have been 
met.

The Board now turns to the question of whether the attorney 
may be paid a fee directly by VA from past-due benefits 
awarded the veteran.  In that regard, the following criteria 
must be met:  (1) The total fee payable (excluding expenses) 
does not exceed 20 percent of the total amount of past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant or appellant; (3) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted; and (4) the claimant or 
appellant and an attorney have entered into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any past-due 
benefits awarded as a result of his successful appeal to the 
Board or an appellate court, or as a result of a reopened 
claim before VA following a prior final denial of such 
benefits by the Board or an appellate court.  38 U.S.C.A. § 
5904(d); 38 C.F.R. § 20.609(h).

The contingency fee agreement signed in May 1999, and amended 
in November 1999, was executed by both the veteran and his 
attorney; by definition, the payment of the fee was 
contingent on wxhether or not the claim was resolved 
successfully.  The final agreement provided that the 
attorney's services were to be rendered on a contingent basis 
of 20 percent of past-due benefits awarded.  A fee that does 
not exceed 20 percent of past-due benefits is presumed to be 
reasonable.  38 C.F.R. § 20.609(f).  Additionally, the 
requirement that an award of past due benefits resulting in a 
cash payment to the appellant from which the attorney fee may 
be deducted has been met.  The October 1999 Board decision 
granted an earlier effective date of May 24, 1985, for the 
grant of service connection for PTSD.  As a consequence, in a 
February 2000 rating decision the service-connected PTSD was 
evaluated as 50 percent disabling from May 24, 1985, 70 
percent disabling from January 4, 1988, and 100 percent 
disabling from May 24, 1994.  In a letter from the RO to the 
veteran, dated in March 2000, he was notified that the past-
due benefits resulting from this award had been computed as 
$73,364.00.

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
execution.  A review of the record discloses that the May 
1999 contingency fee agreement did contain the veteran's VA 
file number, and that a copy of that agreement was furnished 
to the Board and the RO within 30 days.  Based upon these 
facts, the Board finds that the attorney was in substantial 
compliance with the provisions of 38 C.F.R. § 20.609(g) and 
(h).

Consequently, the Board must determine whether the fee 
agreement provided for the payment of the services of the 
attorney directly to that attorney by VA.  As noted above, 
stated in the attorney fee agreement is a provision that any 
contingent fees are to be paid by VA directly to the attorney 
from any past due benefits awarded on the basis of the 
veteran's claim.  Thus, the Board concludes that the fee 
agreement provided for a total fee payable to the attorney 
that did not exceed 20 percent of past-due benefits awarded 
on the basis of the claim, in compliance with the provisions 
of 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h).  The 
attorney's expenses may be paid out of past-due benefits, 
pursuant to 38 C.F.R. § 20.610(b) (1999).  The contingency 
fee agreement did not violate this regulatory provision.


ORDER

Eligibility for the direct payment by VA of the attorney fees 
is established.  The attorney should be paid 20 percent of 
past-due benefits resulting from the grant of an effective 
date of May 24, 1985, for service connection for PTSD, and 
the assignment of compensable ratings from May 24, 1985, to 
May 24, 1995.


		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals

 


